Appellant was convicted for keeping a disorderly house and the punishment prescribed by law was assessed.
The complaint and information were in several counts. He was convicted under one of them only. It is unnecessary, therefore, to mention any of the others. He was convicted under that clause of articles 496 and 500, Penal Code, which makes it an offense to keep a disorderly house where spirituous liquors are kept for sale and prostitutes, lewd women or women of bad reputation for chastity are employed, kept in service, etc. Appellant contends that this count in the information *Page 431 
was insufficient in that it did not allege the names or give any description of the women who were prostitutes, etc.
The information follows the form therefor laid down by Mr. Branch in section 1066, 1 Branch's Annotated Penal Code, and the language of the statute.
It has all the time been held that it is unnecessary, in prosecutions of this character, to give the name of the house or describe the lot on which it is located, or identify its location, further than to allege that it is situated in the county. 1 Branch's Ann. P.C., sec. 1067; Lowe v. State, 4 Texas Crim. App., 34; Sprague v. State, 44 S.W. Rep., 837; Schulze v. State, 56 S.W. Rep., 918; Wilson v. State, 61 Tex. Crim. 628; Farrell v. State, 64 Tex.Crim. Rep.; Orth v. State, 72 Tex.Crim. Rep., and other authorities. These cases are in point by analogy. It was unnecessary to allege the names or give any other description other or further than to allege that they were prostitutes, etc.
There is no statement of facts or bill of exceptions in the record and nothing else raised which can be reviewed in the absence of these.
The judgment is affirmed.
Affirmed.